Title: From Thomas Jefferson to the House of Representatives, 15 March 1804
From: Jefferson, Thomas
To: House of Representatives


          
            To the House of Representativesof the United States.
          
          Agreeably to the request of the Senate and House of Representatives delivered me by their joint committee of inrolled bills, I now return the inrolled bill, intituled ‘An act for the relief of the captors of the Moorish armed ships Meshouda & Mirboha’ to the House of Representatives in which it originated.
          
            Th: Jefferson 
            Mar. 15. 1804.
          
        